Exhibit 10.43


SUMMARY OF COMPENSATION ARRANGEMENTS FOR
COPPOLA, CASTELLANI, WADE AND ORESON

        Changes in Management Employment Arrangements.   In accordance with the
compensation arrangements effective May 18, 2005 for Michael N. Coppola,
Lawrence P. Castellani and Jimmie L. Wade, this summary sheet sets forth the
terms of these arrangements, which were approved by the compensation committee
of the Company’s board of directors:


MICHAEL N. COPPOLA

  • Michael N. Coppola, who is an at-will employee, will be entitled to receive
an annual base salary of $750,000 as the Company’s President and Chief Executive
Officer.



LAWRENCE P. CASTELLANI

  • Lawrence P. Castellani will receive an annual retainer of $125,000 as the
non-executive Chairman of the Board, as previously disclosed in the Company’s
proxy statement for its 2005 annual meeting of stockholders.


  • On May 18, 2005, upon his retirement as Chief Executive Officer of the
Company, Mr. Castellani’s employment agreement with the Company was terminated.



JIMMIE L. WADE

  • Jimmie L. Wade will be entitled to receive an annual base salary of $375,000
as Executive Vice President, Business Development.


  • An employment and non-competition agreement between Mr. Wade and the Company
entered into on April 15, 1998 remains in effect and is extended year-to-year
unless terminated by Mr. Wade or the Company. The agreement contains certain
provisions regarding severance, bonus and other customary terms, including those
related to non-solicitation and non-disclosure of non-public information
regarding the Company. A form of the employment and non-competition agreement
with Mr. Wade was filed on June 4, 1998 as exhibit 10.18 to the registration
statement on Form S-4 of Advance Stores Company, Incorporated.


        Appointment of New Senior Vice President.   In accordance with the
compensation arrangement effective May 23, 2005 for Keith A. Oreson, Senior Vice
President, Human Resources, this summary sheet sets forth the terms of these
arrangements, which were approved by the compensation committee of the Company’s
board of directors on May 18, 2005:

  • Mr. Oreson, who is an at-will employee, will be entitled to receive an
annual base salary of $225,000.


  • Mr. Oreson also will be eligible to participate in the Company’s annual
incentive bonus plan at a target rate of 80 percent of his annual base salary.


  • Mr. Oreson is also eligible to participate in the Company’s compensation and
benefits programs generally available to its team members, including health,
disability and life insurance programs and a 401(k) plan. In addition, Mr.
Oreson is entitled to participate in the Company’s compensation and benefits
programs generally available to the Company’s senior executive management team,
including an unqualified deferred compensation plan and deferred stock unit
plan. The deferred stock unit plan enables the deferral of particpant elected
salaries and bonuses in the form of deferred stock units.


  • In addition, on May 25, 2005, Mr. Oreson will receive options to purchase
30,000 shares of the Company’s common stock at a price equal to the closing
price of the common stock on the date of grant. The options will vest in three
equal annual installments beginning one year from the date of grant.
